Citation Nr: 1418261	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  13-00 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement for the cost of outpatient and inpatient medical treatment provided from August 14, 2012, to August 18, 2012, at Providence Everett Medical Center in Everett, Washington.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from November 1972 to November 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions by the Department of Veterans Affairs (VA) Medical Center in Seattle, Washington.  

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2013.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2.  The Veteran received inpatient and outpatient medical care for fever and cellulitis at Providence Everett Medical Center from August 14, 2012, to August 18, 2012.  

3.  At the time of the medical services provided, the Veteran had coverage under a health-plan contract from Mega Life and Health for payment or reimbursement.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for outpatient and inpatient medical treatment provided from August 14, 2012, to August 18, 2012, at Providence Everett Medical Center in Everett, Washington have not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is cognizant of VA's duties to notify and assist a claimant at the time that he files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  However, those duties do not apply to claims such this one that falls within the parameters of 38 U.S.C.A Chapter 17.  38 C.F.R. §§ 17.123-17 .132 (2013); Barger v. Principi, 16 Vet. App. 132 (2002); Manning v. Principi, 16 Vet. App. 534 (2002) (VA's duties to provide notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter).

Notwithstanding the inapplicability of the notice and development provisions, the Board finds that the agency of original jurisdiction effectively explained to the Veteran the basis for denial of payment or reimbursement for August 2012 private medical expenses.  Moreover, the Veteran has been afforded the opportunity to submit written statements and related evidence in support of his medical reimbursement claim.  Additionally, the Veteran and his spouse participated in a hearing before the undersigned in September 2013 and a transcript of that hearing has been associated with the record.

In light of the foregoing, the Board finds that VA has satisfied any duties to notify and assist the Veteran in the development of his claim.

When VA facilities are not capable of furnishing required care or services, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies that pose a serious threat to the life or health of a Veteran receiving medical services in a VA facility, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2013).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2013); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013).  The Veteran does not contend, and the evidence does not otherwise suggest, that the Veteran's treatment from August 14, 2012, to August 18, 2012, was authorized in advance. 

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities when:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2013).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).  In this case, the Veteran is not service-connected for any disabilities, nor is he a participant in an eligible rehabilitation program.  Thus, payment or reimbursement of medical expenses pursuant to 38 U.S.C.A. § 1728(a) must be denied. 

The Board will next consider whether payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities is authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under those statutory and regulatory provisions, the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and,

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2013).

The criteria under 38 C.F.R. § 17.1002 are conjunctive, not disjunctive.  Therefore, all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).  The Board finds that the Veteran's claim for reimbursement fails because a criterion (g) has not been satisfied.  A "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expense of such services are paid or coverage provided by the Medicare program administered by the Social Security Administration.  38 U.S.C.A. § 1725(b)(3)(B), (f)(2)(A)(B) (West 2002).  

The Board notes that the facts in this case are not in dispute.  On August 14, 2012, the Veteran reported to Providence Everett Medical Center with sudden onset of symptoms of fever, chills, and lethargy after he had been scratched on the leg while working in the yard earlier that day.  The Veteran was initially treated in the emergency room, but upon evaluation, it was determined that he required hospital care for treatment of his symptoms and was admitted.  The Veteran was ultimately diagnosed with cellulitis and following treatment of his symptoms, the Veteran was discharged from Providence Everett Medical Center on August 18, 2012. 

The Board notes that the evidence of record indicates that the Veteran had medical insurance coverage under Mega Life and Health at the time of his August 2012 private medical treatment.  At the September 2013 Board hearing, the Veteran and his spouse testified that while their insurance covered some of the medical expenses, it did not cover the entire amount and they had been billed for the remaining amount.

Having established that the Veteran was covered under a health-plan contract for payment or reimbursement, in whole or in part, from August 14, 2012, to August 18, 2012, the Board finds that the Veteran is ineligible to receive payment or reimbursement for that treatment from VA.  Accordingly, the Board need not address the remaining criteria of eligibility for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1725 and the implementing regulations.

In the absence of evidence showing that the Veteran meets the criteria for payment or reimbursement of non-VA medical services, either on the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, the Board finds that payment or reimbursement of those services is not warranted. 

In reaching this decision, the Board is sympathetic to the Veteran's contentions. Nevertheless, the Board lacks the discretion to award medical care benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  Those governing provisions direct that where, as here, the preponderance of the evidence is against the Veteran's claim for payment or reimbursement of unauthorized medical expenses, that claim must be denied.


ORDER

Entitlement to payment or reimbursement for the cost of outpatient and inpatient medical treatment provided from August 14, 2012, to August 18, 2012, at Providence Everett Medical Center in Everett, Washington is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


